DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “using the optical encoder cooperated with an algorithm”, “a trigger signal”, and “calibrating a parameter…to a calibrated value according to the trigger signal”.  The Specification does not disclose any algorithm which cooperates with the optical encoder.  What is this algorithm?  How does it “cooperate” with the optical encoder?  The Specification does not discuss what “a trigger signal” is.  What is the trigger signal, and what does it do?  How is this trigger signal used to arrive at a calibrated value of a parameter of the processing apparatus?  How is the calibration being accomplished?  What is “a calibrated value”?  The Specification is silent as to these things.  This renders each and every claim indefinite.
	Claims 5 and 6 each recite “arbitrary geometry”.  What does this term mean?  Is any geometry arbitrary?  What defines a geometry to be “arbitrary”?  The Specification is silent as to this.  For purposes of examination “arbitrary geometry” will be interpreted to mean “a geometry”.
	Claim 7 recites “wherein the optical encoder has high resolution”.  The term “high” is considered a relative term which renders the claim indefinite.  Neither the claim nor the Specification define what standard is used to ascertain what a “high resolution” is.  This renders the claim indefinite.  For purposes of examination “high resolution” will be interpreted as “a resolution”.
	Claim 9 recites “the algorithm is used to instantly compensate a difference between the grinding value and the calibrated value”, however, no algorithm is disclosed.  What is this algorithm, and how is it “used to instantly compensate a difference between the grinding value and the calibrated value”?  Also, the claim recites “a grinding value”.  What is this grinding value?  How is it defined?  The Specification is silent as to how this is defined/what it is.  This renders claims 9 and 10 indefinite.
	Claim 10 recites “the difference between the grinding value and the calibrated value is a grinding tolerance of grinding the eyeglass lens”, however, it is unclear as to what the grinding value and the calibrated value are.  How are these values determined?  What do they represent?  This renders the claim indefinite.  

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mai et al. (CN 108581744).
	Regarding these claims Mai teaches:
1. An eyeglass lens processing apparatus calibrating method, applied to an eyeglass lens processing apparatus comprising an optical encoder, comprising steps of:
(a) when a first object and a second object approach each other, using the optical encoder cooperated with an algorithm to detect whether the first object and the second object touch each other (¶ [0071]); 
(b) if a detection result of the step (a) is yes, ending detection immediately and feedbacking a trigger signal (¶ [0071]); and 
(c) calibrating a parameter of the eyeglass lens processing apparatus to a calibrated value according to the trigger signal (¶ [0071]).  
2. The eyeglass lens processing apparatus calibrating method of claim 1, wherein the first object and the second object are a three-axis motor and a grinding wheel respectively (.  
3. The eyeglass lens processing apparatus calibrating method of claim 1, wherein when an edge of the first object and an edge of the second object contact each other, the detection result of the step (a) is yes (¶ [0071]).  
4. The eyeglass lens processing apparatus calibrating method of claim 1, wherein if the detection result of the step (a) is no, then the step (a) is performed again (¶ [0071-72]).  
5. The eyeglass lens processing apparatus calibrating method of claim 1, wherein the first object has arbitrary geometry (the first object will have a shape/geometry).  
6. The eyeglass lens processing apparatus calibrating method of claim 1, wherein the second object has arbitrary geometry (the second object will have a shape/geometry).  
7. The eyeglass lens processing apparatus calibrating method of claim 1, wherein the optical encoder has high resolution (the encoder inherently has a resolution).  
8. The eyeglass lens processing apparatus calibrating method of claim 1, 8 6547037wherein the parameter is a coordinate parameter or a grinding parameter (¶¶ [0071-73]).  
9. The eyeglass lens processing apparatus calibrating method of claim 1, wherein when the eyeglass lens processing apparatus processes an eyeglass lens with a grinding value, the algorithm is used to instantly compensate a difference between the grinding value and the calibrated value (¶ [0073]).  
10. The eyeglass lens processing apparatus calibrating method of claim 9, wherein the difference between the grinding value and the calibrated value is a grinding tolerance of grinding the eyeglass lens (¶ [0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723